DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 42-61 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,042,754. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-18 of Patent No. 11,042,754 contain every element of claims 42-61 of the instant application and thus anticipate the claims of the instant application. Claims 42-61 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 42-61 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 42 and 52, the limitation "calculating, by the data processing system, for each second subset of a plurality of second subsets comprising one or more frames from the first subset, a score” and “calculate, for each second subset of a plurality of second subsets comprising one or more frames from the first subset, a score” are very unclear. It is unclear what the frames of each second subset actually have and what scoring rules or criteria or standard the frames are evaluated upon or measured upon to calculate a score. Therefore, claims 42 and 52 are regarded as unclear and indefinite.
Claims 43 and 53 recite “calculating the score further comprises calculating the score for the second subset based on a comparison of the second subset with at least one of a positive sample image set or a negative sampled image set”. It is unclear as to the meaning of a positive sample image set and a negative sampled image set. For the purpose of examination, the limitation will be interpreted as “calculating the score for the second subset based on a comparison of frames of the second subset with one or more target frame”. 
	Claims 49 and 59 recite generating the second video content element further comprises detecting, from the one or more frames of the second subset, an initial shot boundary frame and a terminal shot boundary frame based on at least one change in color among the one or more frames . However, the second subset identifies only frames selected based on calculated scores, not a sequence of frames as the selected portion. It is unclear how an initial shot boundary frame and a terminal shot boundary frame can be detected from the one or more frames of the second subset. Therefore, claims 49 and 59 are regarded as unclear and indefinite. 
	Claims 50 and 60 recite truncating the plurality of frames of the first video content based on an initial shot boundary frame and a terminal shot boundary frame detected from the one or more frames of the second subset . Similar to claim 49 above, it is unclear how an initial shot boundary frame and a terminal shot boundary frame can be detected from the one or more frames of the second subset. Therefore, claims 50 and 60 are regarded as unclear and indefinite.
	
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

8.	Claims 42-45 and 52-55 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by O’Kelly et al. (US Publication 2014/0023348, hereinafter O’Kelly).  
Regarding claim 42, O’Kelly discloses a method of automatically extracting summaries of video content, comprising: 
accessing, by a data processing system, from a video database, a first video content element including a plurality of frames (O’Kelly, fig’s 1 and 2, Abstract, para’s 0014-0016, 0034-0038, and 0044, access a video database for one of a plurality of original multimedia files); 
selecting, by the data processing system, a first subset of the plurality of frames of the first video content element (O’Kelly, fig’s 1 and 2, Abstract, para’s 0014-0016, 0034-0038, and 0044, retrieve the original multimedia file); 
calculating, by the data processing system, for each second subset of a plurality of second subsets comprising one or more frames from the first subset, a score (O’Kelly, fig’s 1 and 2, Abstract, para’s 0014-0016, 0034-0038, and 0044, calculate frame group/clip score for each frame group/clip of a plurality of frame groups/clips; each frame group/clip is created from the selected original multimedia file);
identifying, by the data processing system, from the plurality of second subsets, a second subset based on the score for each second subset (O’Kelly, fig’s 1 and 2, Abstract, para’s 0014-0016, 0034-0038, and 0044, identify one or more of the frame groups based on a score threshold);
selecting, by the data processing system, a portion of the first video content element comprising the one or more frames of the second subset (O’Kelly, fig’s 1 and 2, Abstract, para’s 0014-0016, 0034-0038, and 0044, select the identified frame group; the selected frame group is also a portion of the selected original multimedia file); and
generating, by the data processing system, a second video content element comprising the selected portion of the first video content element (O’Kelly, fig’s 1 and 2, Abstract, para’s 0014-0016, 0034-0038, and 0044, generate a video content comprising the selected frame group).

Regarding claim 43, O’Kelly discloses the method of claim 42, wherein calculating the score further comprises calculating the score for the second subset based on a comparison of the second subset with at least one of a positive sample image set or a negative sampled image set (O’Kelly, fig’s 1 and 2, Abstract, para. 0023, the frame score can be based on a comparison between the frame of interest and a chronologically preceding or succeeding frame).

Regarding claim 44, O’Kelly discloses the method of claim 42, wherein calculating the score further comprises calculating the score for the second subset based on one or more properties of an object detected from the one or more frames of the second subset (O’Kelly, fig’s 1 and 2, Abstract, para. 0023, the frame score can be based on a comparison between the frame of interest and a chronologically preceding or succeeding frame. The comparison between frames can include analyzing the frame images for object movement, object differences, object recognition).

Regarding claim 45, O’Kelly discloses the method of claim 42, wherein calculating the score further comprises calculating the score for the second subset based on a motion metric among of the one or more frames of the second subset (O’Kelly, fig’s 1 and 2, Abstract, para’s 24-25, the score can be calculated from image parameter value determined from motion analysis, as shown in FIG. 3. Object motion values are preferably determined from motion fields, wherein motion fields preferably encode how much each pixel or pixel group moves from one frame to the next). 
Regarding claims 52-55, these claims comprise limitations substantially the same as claims 42-45; therefore, they are rejected for the same rationale. O’Kelly further disclose processors and memory module (see O’Kelly, para. 0015).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

10.	Claims 46 and 56  are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Kelly, as applied to claims 42 and 52 above, in view of Hellier et al. (US Publication 2015/0186373, hereinafter Hellier).
	Regarding claim 46, O’Kelly discloses the method of claim 42.
O’Kelly does not explicitly disclose but Hellier discloses wherein calculating the score further comprises calculating the score for the second subset based on a color distribution among a plurality of pixels of the one or more frames of the second subset (Hellier, para. 0059-0064,  determining a score for an image comprises determining a color distribution of at least one part of said image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hellier’s features into O’Kelly’s invention for enhancing video summary generating process by selecting a wide variety of representative images for the summary video. 
Regarding claim 56, this claim comprises limitations substantially the same as claim 46; therefore, it is rejected for the same rationale. 

11.	Claims 47 and 57  are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Kelly, as applied to claims 42 and 52 above, in view of Hao et al. (US Patent 10, 467,507, hereinafter Hao).
Regarding claim 47, O’Kelly discloses the method of claim 42.
O’Kelly does not explicitly disclose but Hao discloses wherein calculating the score further comprises calculating a plurality of scores for the second subset using a corresponding plurality of image analysis algorithms on the one or more frames of the second subset (Hao, col. 8, lines 26-37, the image scoring module 120 may include an image analysis module 214 for recognizing objects in the images, and determining item correlation scores indicating how closely correlated an image is for an item description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hao’s features into O’Kelly’s invention for enhancing video summary generating process by selecting a wide variety of representative images for the summary video. 
Regarding claim 57, this claim comprises limitations substantially the same as claim 47; therefore, it is rejected for the same rationale.

12.	Claims 48 and 58  are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Kelly, as applied to claims 42 and 52 above, in view of Cain (US Patent 11,418,562).
Regarding claim 48, O’Kelly discloses the method of claim 42.
O’Kelly does not explicitly disclose but Cain discloses comprises identifying, from the plurality of frames of the first video content, an initial frame and a terminal frame for the portion based on the one or more frames of the second subset selected from the plurality of second subsets (Note: the criteria “identifying, from the plurality of frames of the first video content, an initial frame and a terminal frame for the portion based on the one or more frames of the second subset selected from the plurality of second subsets” can be interpreted as identify an initial frame number or time and a terminal frame number or time in the portion that includes the one or more frames of the second subset”. Cain, claim 1, discloses receiving a request for media file data starting at a desired time within a media file; determining whether the media file data contains an available segment that includes the desired time within the media file, wherein the available segment comprises a sequence of frames and is determined according to the start time and an end time of the  available segment and the desired time “that identifies  an initial frame” is at the start time of the available segment; generating and returning, to the client application, a separate file that includes only the available segment of the media file data when the media file data is determined to contain the available segment; the terminal frame therefore can be set at the end time of the available segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cain’s features into O’Kelly’s invention for enhancing video summary generating process by selecting for the summary video only desired frames contained in the original video.
 Regarding claim 58, this claim comprises limitations substantially the same as claim 48; therefore, it is rejected for the same rationale.

13.	Claims 49 and 59  are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Kelly, as applied to claims 42 and 52 above, in view of Farre Guiu et al. (US Publication 2018/0197577, hereinafter Farre Guiu).
Regarding claim 49, O’Kelly discloses the method of claim 42.
O’Kelly does not explicitly disclose but Farre Guiu discloses wherein generating the second video content element further comprises detecting, from the one or more frames of the second subset, an initial shot boundary frame and a terminal shot boundary frame based on at least one change in color among the one or more frames (Farre Guiu, para. 0032, shot detector may determine starting frame and ending frame based on triggers and/or other information contained in video file. Examples of triggers may include one or more of a fade-in transition, a fade-out transition, an abrupt cut, a dissolve transition; for example, determining that a significant change has occurred may be accomplished using a histogram of color for individual frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Farre Guiu’s features into O’Kelly’s invention for enhancing video summary generating process by effectively selecting segment/video end points. 
Regarding claim 59, this claim comprises limitations substantially the same as claim 49; therefore, it is rejected for the same rationale.

14.	Claims 50 and 60  are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Kelly, as applied to claims 42 and 52 above, in view of Davis (US Publication 2006/0003300), and further in view of Farre Guiu et al. (US Publication 2018/0197577, hereinafter Farre Guiu).
Regarding claim 50, O’Kelly discloses the method of claim 42, and further discloses generating the second video content element as described in claim 42 above.
O’Kelly does not explicitly disclose truncating the plurality of frames of the first video content based on an initial shot boundary frame and a terminal shot boundary frame detected from the one or more frames of the second subset.
Davis discloses truncating the plurality of frames of the first video content based on a start frame and an end frame (Davis, claims 2 and 3, determine a new start frame and a new end frame of video content, and deleting frames before the new start frame and frames after the new end frame).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davis’s features into O’Kelly’s invention for effectively generating video summary from a video item by excluding frames of the video item according to specific start frame and end frame. 
O’Kelly-Davis does not explicitly disclose but Farre Guiu discloses wherein the start frame is an initial shot boundary frame, and the end frame is a terminal shot boundary frame (Farre Guiu, para. 0032, shot detector may determine starting frame and ending frame based on triggers and/or other information contained in video file. Examples of triggers may include one or more of a fade-in transition, a fade-out transition, an abrupt cut, a dissolve transition; for example, determining that a significant change has occurred may be accomplished using a histogram of color for individual frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Farre Guiu’s features into O’Kelly-Davis’s invention for enhancing video summary generating process by effectively selecting specific video end points. 
Regarding claim 60, this claim comprises limitations substantially the same as claim 50; therefore, it is rejected for the same rationale.

15.	Claims 51 and 61  are rejected under AIA  35 U.S.C. 103 as being unpatentable over O’Kelly, as applied to claims 42 and 52 above, in view of Palmer et al. (US Publication 2011/0007797, hereinafter Palmer).	
	Regarding claim 51, O’Kelly discloses the method of claim 42, further comprising detecting frames having an object identified in the selected portion (O’Kelly, fig’s 1 and 2, para. 0023, discloses the frame score can be based on detecting and identifying one or more frames having an object in the frame(s) using object recognition process; therefore an object may have been detected in the selected portion; one or more second frames from the plurality of the first video content element can also be detected and identified using similar object recognition process).
O’Kelly does not explicitly disclose but Palmer discloses adding, by the data processing system, to the selected portion, the one or more second frames (Palmer, para. 0003, generating a clip according to the received clip start and end times to provide an un-extended raw video clip; extending the un-extended raw video clip by adding additional video frames and additional audio frames).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Palmer’s features into O’Kelly’s invention for effectively generating video summary from a video item by adding frames of interest to a video item.
Regarding claim 61, this claim comprises limitations substantially the same as claim 51; therefore, it is rejected for the same rationale.

Consideration of Reference/Prior Art
16.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484